Citation Nr: 0901652	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-38 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for PTSD.

2.  Entitlement to service connection for constipation, 
claimed as erect bowel dysfunction.

3.  Entitlement to an evaluation in excess of 30 percent for 
acne keloidalis with keloid formation.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, diagnosed as anxiety and 
depression, to include as secondary to a service-connected 
keloid disability.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, diagnosed as anxiety and depression, to 
include as secondary to a service-connected keloid 
disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sleep disorder, to include as secondary to a service-
connected keloid disability.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disability.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1981 to April 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeals from decisions of December 2004, January 
2007, and May 2007 by the Department of Veterans Affairs (VA) 
Nashville, Tennessee, Regional Office (RO).

The veteran indicated in a statement dated April 2006 that he 
also had high blood pressure, high cholesterol, and diabetes.  
To the extent that these statements may be construed to be 
claims for service connection, these issues are referred to 
the RO for any appropriate action.  
The issues of (1) entitlement to service connection for PTSD, 
(2) entitlement to an evaluation in excess of 30 percent for 
acne keloidalis with keloid formation, (3) entitlement to 
service connection for an acquired psychiatric disorder, 
diagnosed as anxiety and depression, to include as secondary 
to a service-connected keloid disability, and (4) whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a back disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Constipation was not present during service, and any 
current constipation is not attributable to any event, 
injury, or disease in service. 

2.  The veteran's constipation is not etiologically related 
to his service-connected keloid disability nor is it shown to 
have been aggravated by his service-connected keloid 
disability.

3.  The RO denied service connection for a nervous condition, 
to include as secondary to a service-connected keloid 
disability, in December 1994.  The veteran timely perfected 
an appeal and in November 1998, the Board issued a decision 
in which it affirmed the RO's denial of the veteran's claim.  
The veteran did not appeal the Board's decision and, 
therefore, this decision is final.

4.  The evidence received subsequent to the November 1998 
Board decision includes VA treatment records and private 
treatment records, which included specific information about 
the veteran's acquired psychiatric disorder, diagnosed as 
anxiety and depression; this evidence raises a reasonable 
possibility of substantiating the claim for service 
connection.

5.  The RO denied service connection for a sleep disorder in 
March 1996 and in January 2002, denied the veteran's attempt 
to reopen service connection for this disorder.  The veteran 
did not perfect an appeal as to the March 1996 rating 
decision by filing a substantive appeal and did not appeal 
the January 2002 determination, therefore, these decisions 
are final.

6.  The evidence received subsequent to the January 2002 RO 
decision includes VA treatment records and private treatment 
records; this evidence does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a sleep disorder.

7.  The RO denied service connection for an eye disability in 
December 1994.  The veteran timely perfected an appeal and in 
November 1998, the Board issued a decision in which it 
affirmed the RO's denial of the veteran's claim.  The veteran 
did not appeal the Board's decision and, therefore, this 
decision is final.

8.  The RO also denied the veteran's attempts to reopen 
service connection for an eye disability in rating decisions 
dated January and August 2002.  The veteran did not appeal 
these decisions and, therefore, these decisions are final.

9.  The evidence received subsequent to the August 2002 RO 
decision includes VA treatment records and private treatment 
records; this evidence does not raise a reasonable 
possibility of substantiating the claim of service connection 
for an eye disability.


CONCLUSIONS OF LAW

1.  Constipation was not incurred in or aggravated by 
service, nor is it proximately due to or aggravated by a 
service-connected keloid disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008); Allen 
v. Brown, 7 Vet. App. 439 (1995).

2.  The Board's November 1998 decision is final.  38 U.S.C.A. 
§§  7103, 7266 (West 2002); 38 C.F.R. § 20.1100 (2008).

3.  The RO's March 1996, January 2002, August 2002, and 
January 2006 decisions are final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2008).

4.  New and material evidence has been presented since the 
November 1998 decision denying the veteran's service 
connection claim for an acquired psychiatric condition, 
diagnosed as anxiety and depression, to include as secondary 
to a service-connected keloid disability; thus, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

5.  No new and material evidence has been presented since the 
January 2002 decision denying the veteran's service 
connection claim for a sleep disorder; thus, this claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

6.  No new and material evidence has been presented since the 
August 2002 decision denying the veteran's service connection 
claim for an eye disability; thus, this claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Constipation

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303(a) (2008). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a secondary basis 
for a disability which is proximately due to or the result of 
a service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).  According to Allen v. Brown, 7 Vet. 
App. 439 (1995), secondary service connection may be found 
where a service-connected disability aggravates another 
condition (i.e., there is an additional increment of 
disability of the other condition which is proximately due to 
or the result of a service-connected disorder).

In this case, the veteran contends that he has a 
gastrointestinal disability (i.e., constipation) that is 
related to service.  In the alternative, the veteran asserts 
that his gastrointestinal disability is secondary to his 
chronic back disability.  The Board has reviewed the evidence 
of record in this case, and regrettably, the veteran's claim 
must be denied on both direct and secondary bases.

The veteran's service treatment records (STRs) are negative 
for any diagnosis of or treatment for a gastrointestinal 
disability, to include constipation.  The first pertinent 
evidence of record is dated November 2003, over two decades 
after discharge from service.  The veteran sought private 
care at that time for constipation.  The examiner advised the 
veteran to increase his fiber and water intake, and provided 
the veteran with Metamucil samples.

The veteran sought follow-up care at a VA medical facility in 
August 2006 after being involved in a motor vehicle accident.  
The veteran reported various medical complaints, but 
indicated that his "bowel was working ok."

The veteran stated in a November 2006 VA primary care 
treatment note that he was constipated.  He allegedly 
obtained some relief with "mg citrate."

Associated with the veteran's claims file is a statement from 
a VA physician dated April 2007.  The physician indicated 
that the veteran had chronic back pain which required 
"potent" pain medication for relief.  The physician further 
indicated that constipation was one of the uncomfortable 
side-effects of the veteran's medication.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection in this case.  The veteran's STRs are negative for 
any diagnosis of or treatment for a gastrointestinal 
disability, to include constipation.  The first pertinent 
post-service treatment note, which diagnosed constipation, is 
dated many years after service.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Here, the lapse of over two decades 
between discharge from service and onset of the disability is 
evidence against the veteran's claim.  Furthermore, although 
the veteran has currently diagnosed constipation, there is no 
competent medical evidence of record linking this disability 
on a direct basis to the veteran's period of active service.

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  However, the Court has also 
held that lay persons, such as the veteran, are not qualified 
to offer an opinion that requires medical knowledge, such as 
a diagnosis or an opinion as to the cause of a disability 
that may be related to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson 
may provide competent evidence to establish a diagnosis where 
the lay person is "competent to identify the medical 
condition").  Here, the veteran is capable of observing 
symptoms of constipation, but the veteran is not competent 
(i.e., professionally qualified) to offer an opinion as to 
the cause of this condition.
     
In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the veteran's constipation to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2008).  As previously 
stated, entitlement to service connection requires a finding 
that there is a current disability that has a relationship to 
an in-service injury or disease.  In this case, there is 
competent medical evidence showing a diagnosis of 
constipation, but there is no competent medical evidence to 
link this disability, which occurred many years after 
discharge from service, to the veteran's period of active 
service on a direct basis.  

The veteran also asserted in the alternative that his 
constipation was secondary to his chronic back disability.  
As noted above, service connection may be granted on a 
secondary basis for a disability which is proximately due to, 
the result of, or aggravated by a service-connected 
disability.  Here, the Board notes that the veteran is not 
service-connected for a chronic back disability.  Thus, the 
veteran's secondary service connection claim cannot be 
substantiated on this basis.  See 38 C.F.R. § 3.310; Allen, 
supra.

II.  New and Material Evidence Claims

With claims to reopen filed on or after August 29, 2001, such 
as these, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

A.  Acquired Psychiatric Disorder

The RO originally denied the veteran's claim of entitlement 
to service connection for a nervous condition, to include as 
secondary to a service-connected keloid disability, in a 
rating decision dated December 1994.  The veteran was 
notified of this decision that same month and timely 
perfected an appeal.  In November 1998, the Board issued a 
decision in which it found that there was no evidence of 
record linking the veteran's psychiatric disorder, diagnosed 
as anxiety, depression, and generalized anxiety disorder, to 
his period of active service or to his service-connected 
keloid disability.  The veteran was notified of this decision 
that same month and did not appeal.  Thus, the Board's 
decision is final. 

The veteran sought to reopen his claim of entitlement to 
service connection for an acquired psychiatric disorder, 
diagnosed as anxiety and depression, to include as secondary 
to a service-connected keloid disability, by way of a 
statement received at the RO in April 2006.  The RO denied 
the veteran's claim by way of the January 2007 rating 
decision currently on appeal, noting that no new and material 
evidence linking the veteran's psychiatric disorder to his 
period of active service or to his service-connected keloid 
disability was submitted.  The veteran was notified of this 
decision that same month and timely perfected this appeal.   
 
The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the veteran's 
current claim of service connection for an acquired 
psychiatric disorder, diagnosed as anxiety and depression, is 
based on the same factual basis and diagnoses as the previous 
claim that was last decided on the merits.  Thus, new and 
material evidence is necessary to reopen the claim.  Id.  The 
evidence received subsequent to the November 1998 Board 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  The Board finds that new and material evidence has 
been received.  The evidence of record at the time of the 
November 1998 Board decision consisted of the veteran's 
service treatment records (STRs), post-service VA treatment 
records, and private treatment records.  The evidence now of 
record includes additional VA treatment records and private 
treatment records. 

The veteran's claim was previously denied in November 1998 on 
the grounds that there was no evidence of record linking the 
veteran's psychiatric disorder to his service-connected 
keloid disability.  That determination is final as the 
veteran did not request reconsideration or appeal to the 
Court.  See 38 U.S.C.A. § 7103, 7266; 38 C.F.R. § 20.1100.  
Thus, the evidence submitted after the final November 1998 
Board decision must relate to this fact.  Associated with the 
veteran's claims file are VA mental health clinic treatment 
notes dated January 2005 and May 2006.  These treatment 
records showed that the veteran was diagnosed as having 
depression and depressive disorder, not otherwise specified, 
respectively.  Both VA examiners suggested that the veteran's 
psychiatric disorder was at least in part due to his service-
connected keloid disability.

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim should be reopened, 
the Board concludes that the January 2005 and May 2006 VA 
treatment notes constitute new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, 
diagnosed as anxiety and depression, to include as secondary 
to a service-connected keloid disability.  Thus, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as anxiety and depression, is reopened.    

B.  Sleep Disorder
  
The RO originally denied the veteran's claim of entitlement 
to service connection for a sleep disorder in a rating 
decision dated March 1996 on the grounds that there was no 
evidence of record showing that a sleep disorder was incurred 
in or caused by service.  The veteran was notified of this 
decision that same month and commenced an appeal by filing a 
notice of disagreement (NOD).  However, the veteran did not 
perfect the appeal by filing a substantive appeal (VA Form 9) 
and, therefore, this decision is final.  

The RO also denied the veteran's attempt to reopen his 
service connection claim for a sleep disorder in a rating 
decision dated January 2002 on the basis that no new and 
material evidence was submitted.  The veteran was notified of 
this decision that same month and did not appeal.  Thus, this 
decision is final.    

The veteran sought to reopen his claim of entitlement to 
service connection for a sleep disorder, to include as 
secondary to a service-connected keloid disability, by way of 
a statement received at the RO in April 2006.  The RO denied 
the veteran's claim by way of the January 2007 rating 
decision currently on appeal, noting that he failed to submit 
new and material evidence showing that his sleep disorder was 
incurred in or caused by service.  The veteran was notified 
of this decision that same month and timely perfected this 
appeal.

The evidence received subsequent to the January 2002 RO 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus, supra. 

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson, supra.  The Board finds that new and 
material evidence has not been received.  The evidence of 
record at the time of the January 2002 RO decision consisted 
of the veteran's STRs, post-service VA treatment records, and 
private treatment records.  The evidence now of record 
includes additional VA treatment records and private 
treatment records.  
The veteran sought private care in June 2003 for a variety of 
medical conditions.  At the time of the examination, the 
veteran indicated that his father passed away three weeks 
ago.  The impression was insomnia, among other conditions.  
The Board notes that there were no references to the 
veteran's military service contained in this treatment note.  

The veteran reported to the VA mental health clinic in April 
2006 for counseling.  The veteran indicated that his primary 
problems included "depressed, nightmares, not sleeping, and 
health problems."  According to the examiner, the veteran 
related a long-standing history of anxiety and self-
consciousness due to a lifelong speech impediment as well as 
"scars" on the back of his neck.  The impression was 
depressive disorder, not otherwise specified.

As a preliminary matter, the Board notes that rating 
decisions dated March 1996 and January 2002 addressed the 
veteran's service connection claim on a direct basis only.  
It was not until the veteran filed the current claim in April 
2006 that he raised the possibility of service connection on 
a secondary basis, to include as secondary to a service-
connected keloid disability.  

Although the veteran raised the issue of secondary service 
connection for the first time in April 2006, the veteran is 
still required to submit new and material evidence to reopen 
his claim.  The Court has held that separate theories of 
direct service connection and secondary service connection in 
support of a claim for benefits for a particular disability 
do not constitute separate claims for that disability.  
Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008) 
(citing Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006)).  

By extension, therefore, the veteran's claim to reopen 
service connection for a sleep disorder, which listed two 
theories of causation (i.e., direct and secondary), 
constitutes the same claim for adjudicative purposes.  
Accordingly, new and material evidence is needed to reopen 
the veteran's service connection claim, regardless of the 
theory or theories on which the veteran seeks compensation.  
Similarly, new and material evidence is also required in this 
case because unlike the scenario described in Boggs, supra., 
the veteran's current claim of service connection for a sleep 
disorder is based on the same factual basis and diagnosis as 
the previous claim that was last decided on the merits.

Given the evidence of record since the January 2002 final RO 
decision, the Board concludes that the veteran's claim of 
entitlement to service connection for a sleep disorder, to 
include as secondary to a service-connected keloid 
disability, is not reopened.  The veteran's claim was 
previously denied on the grounds that there was no probative 
medical evidence of record showing that a sleep disorder was 
incurred in or caused by service.  Thus, the evidence 
submitted must relate to this fact.    

The Board acknowledges that the veteran has currently 
diagnosed insomnia.  However, none of the new evidence links 
this disability to the veteran's period of active service or 
to his service-connected keloid disability.  Rather, the 
evidence received after the final January 2002 RO decision 
linked the veteran's insomnia to his father's death.  VA 
mental health treatment notes associated with the claims file 
indicated that the veteran's depression, rather than his 
difficulty sleeping, was secondary to his service-connected 
keloid disability.  

In summary, the Board finds that the veteran submitted new 
evidence in conjunction with his sleep disorder claim, but 
this evidence is not material.  Material evidence must relate 
to an unestablished fact necessary to substantiate the claim.  
In this case, evidence linking the veteran's insomnia to 
service or to his service-connected keloid disability was 
required.  The new evidence, however, does not show a link.  
The Board notes, in that regard, that the veteran's own lay 
assertions are not competent to provide such a link.  
Accordingly, new and material evidence to reopen a claim of 
entitlement to service connection for a sleep disorder, to 
include as secondary to a service-connected keloid 
disability, has not been presented.



C.  Eye Disability 

The RO originally denied the veteran's claim of entitlement 
to service connection for an eye disability in a rating 
decision dated December 1994.  The veteran was notified of 
this decision that same month and timely perfected an appeal.  
In November 1998, the Board issued a decision in which it 
found no nexus between the veteran's in-service eye contusion 
and the currently diagnosed eye conditions of intermittent 
exotropia, myopia, and a functional visual field defect.  The 
Board also found that the veteran's myopia, which pre-existed 
service, was not the subject of a superimposed injury or 
disease in service.  The veteran was notified of this 
decision that same month and did not appeal.  Thus, the 
Board's decision is final.  

The RO subsequently denied the veteran's attempts to reopen 
his service connection claim for an eye disability in rating 
decisions dated January and August 2002.  Specifically, the 
RO concluded that no new and material evidence was submitted 
to reopen the veteran's claim.  The veteran was notified of 
these decisions and did not appeal.  Thus, these decisions 
are final.    

The veteran sought to reopen his claim of entitlement to 
service connection for an eye disability by way of a 
statement received at the RO in May 2006.  The RO denied the 
veteran's claim by way of the January 2007 rating decision 
currently on appeal, noting that he failed to submit new and 
material evidence showing that his eye conditions were 
incurred in or aggravated by service.  The veteran was 
notified of this decision that same month and timely 
perfected this appeal.

In this case, the veteran's current claim of service 
connection for an eye disability is based on the same factual 
basis and diagnoses as the previous claim that was last 
decided on the merits.  Thus, new and material evidence is 
necessary to reopen the claim.  See Boggs, supra.  The 
evidence received subsequent to the August 2002 RO decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus, 
supra.

Regardless of the RO's actions, the Board must still 
determine de novo whether new and material evidence has been 
received.  Jackson, supra.  The Board finds that new and 
material evidence has not been received.  The evidence of 
record at the time of the August 2002 RO final decision 
consisted of the veteran's STRs, post-service VA treatment 
records, and private treatment records.  The evidence now of 
record includes additional VA treatment records and private 
treatment records.  The private treatment records, however, 
are unrelated to the veteran's eye claim. 

The veteran's claim for service connection was previously 
denied in August 2002 on the grounds that there was no 
probative medical evidence of record linking his in-service 
eye contusion to his currently diagnosed eye conditions.  
Thus, the evidence submitted must relate to this fact.  
 
Evidence of record showed that the veteran sought care on 
numerous occasions from VA's optometry clinic.  For instance, 
the veteran was treated at the clinic in August 2004, 
February, June, and July 2006, and July 2007.  On at least 
two occasions, the veteran reported to the VA examiner that 
he sustained an eye injury in service as a result of a 
grenade accident.  However, a careful review of these records 
is negative for any link between the veteran's in-service eye 
contusion and the currently diagnosed eye conditions.

In summary, the Board finds that the veteran submitted new 
evidence in conjunction with his eye claim, but this evidence 
is not material.  Material evidence must relate to an 
unestablished fact necessary to substantiate the claim.  In 
this case, evidence linking the veteran's in-service eye 
contusion to his currently diagnosed eye conditions was 
required.  The new evidence does not show such a link.  The 
Board notes that the veteran's own lay assertions are not 
competent to provide such a link.  Accordingly, new and 
material evidence to reopen a claim of entitlement to service 
connection for an eye disability has not been presented.




Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

With respect to the veteran's claims of entitlement to 
service connection for constipation, as well as whether new 
and material evidence has been submitted to reopen service 
connection for a sleep disorder and an eye disability, the 
Board finds that the VCAA duty to notify was satisfied by way 
of letters sent to the veteran in May and August 2006 that 
fully addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the veteran of what evidence was required to substantiate the 
service connection and new and material evidence claims and 
of the veteran's and VA's respective duties for obtaining 
evidence.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, and he was provided notice, via 
letters dated May and August 2006, and March 2007 of the type 
of evidence necessary to establish a disability rating and an 
effective date for the disabilities on appeal.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of these issues has been 
obtained.  The veteran's service treatment and post-service 
treatment records have been obtained. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the veteran's claim of entitlement to service 
connection for constipation, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record is such that the duty to obtain a 
medical examination is not triggered in this case.  The 
veteran's STRs were clear that there was no evidence of a 
gastrointestinal disorder, to include constipation.  The 
first evidence of constipation, according to post-service 
treatment records, was nearly two decades after discharge 
from service.  Moreover, there is no evidence of record that 
indicates that the veteran's constipation is or may be 
related to service.  Rather, competent and probative medical 
evidence of record linked the veteran's constipation to 
potent prescription medication he took to alleviate back 
pain.  Thus, there is no requirement to obtain a VA medical 
examination in this case.  See McLendon, see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is 
required to show some causal connection between his 
disability and his military service).  Accordingly, the Board 
finds that VA has complied, to the extent required, with the 
duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for constipation, to include as secondary 
to a service-connected keloid disability, is denied. 

New and material evidence to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, 
diagnosed as anxiety and depression, to include as secondary 
to a service-connected keloid disability, has been presented; 
to this extent, the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a sleep disorder, to include as 
secondary to a service-connected keloid disability, has not 
been presented.

New and material evidence to reopen a claim of entitlement to 
service connection for an eye disability has not been 
presented.


REMAND

III.  Service Connection for PTSD

The veteran in this case also contends that he has PTSD 
related to an in-service stressful event.  In particular, the 
veteran indicated that he sustained an eye injury in service 
after a grenade malfunctioned and exploded near his head.  
STRs revealed that the veteran was treated for a cut on the 
left eye in November 1981.  A notation on the treatment note 
indicated that a grenade "backfired" and caused the 
veteran's eye injury.  The examiner diagnosed the veteran as 
having an eye contusion.
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2008).  This duty to assist includes 
providing a thorough and contemporaneous medical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board 
acknowledges that there is no evidence of record showing a 
current diagnosis of PTSD.  However, in light of the November 
1981 STR documenting the veteran's eye injury and the fact 
that the veteran's PTSD claim is based on this grenade 
incident, the Board finds that (1) no additional 
corroboration with respect to this stressor is required; and 
(2) the veteran should be scheduled for a VA examination to 
determine the nature and etiology of any and all psychiatric 
disorders, to include PTSD, and the relationship to service, 
if any.

The Board also notes that the veteran was not provided with a 
duty-to-inform notice that complied with the Veterans Claims 
Assistance Act (VCAA).  Thus, the veteran should be provided 
complete notification of the information and evidence needed 
to substantiate a service connection claim for PTSD.

IV.  Service Connection for an Acquired Psychiatric Disorder

As noted above, the Board reopened the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as anxiety and depression, to include as 
secondary to a service-connected keloid disorder, on the 
basis that the evidence of record, including VA mental health 
clinic notes dated January 2005 and May 2006, suggested that 
the veteran's psychiatric disorder was at least in part due 
to his service-connected keloid disability.  Regrettably, a 
remand is required for additional evidentiary development in 
light of the other evidence of record. 

As a preliminary matter, the Board notes that the veteran was 
not provided with a duty-to-inform notice that complied with 
the Veterans Claims Assistance Act (VCAA).  Thus, the veteran 
should be provided complete notification of the information 
and evidence needed to substantiate a service connection 
claim for an acquired psychiatric disorder, diagnosed as 
anxiety and depression, on both direct and secondary bases.  

In light of the evidence described above, the Board finds 
that a VA examination is necessary to ascertain the nature 
and etiology of any and all psychiatric disabilities, to 
include anxiety and depression, and the relationship, if any, 
to service or the veteran's service-connected keloid 
disability.  See Green, supra.

V.  Increased Rating for Acne Keloidalis with Keloid 
Formation

The veteran in this case contends that the condition of his 
service-connected keloid disability has worsened and that 
this decline warrants a higher disability evaluation.  The 
veteran was originally granted service connection for a skin 
rash and keloid formation in a rating decision dated November 
1985.  The RO evaluated the veteran's disability under 
Diagnostic Code 7800 as a non-compensable disability, 
effective July 29, 1985.  The RO increased the veteran's 
disability evaluation to 30 percent in a rating decision 
dated September 1994, effective June 5, 1991.  The Board 
notes that the veteran has made numerous attempts over the 
years to secure a rating in excess of 30 percent for his 
service-connected keloid disability.  To date, none of these 
attempts have been successful.  However, VA treatment records 
associated with the veteran's claims file showed continued 
treatment for his service-connected keloid disability.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  See Green, supra.  The 
Court has held that when a veteran claims that a disability 
is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  Olson 
v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  Here, the veteran 
has not been afforded a VA examination since September 2004, 
and VA treatment records associated with the claims file also 
have bearing on the severity of the veteran's skin 
disability.  Thus, a new VA examination is necessary to 
assess the severity of the veteran's service-connected skin 
disability.  

The Board also observes that in light of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
the veteran was not provided with a duty-to-inform notice 
that complied with the Veterans Claims Assistance Act (VCAA).  
Thus, the RO should provide the veteran with complete VCAA 
notification.

VI.  Back Disability - New and Material Evidence

The RO originally denied the veteran's claim of entitlement 
to service connection for a back disability in a rating 
decision dated December 1991.  The veteran was notified of 
this decision that same month and did not appeal.  Thus, this 
decision is final.  The RO also denied the veteran's attempts 
to reopen his service connection claim by way of rating 
decisions dated July 1995, January 2002, and January 2006. 
The veteran was notified of these decisions and did not 
appeal.  Thus, these decisions are final.    

The RO reopened the veteran's claim by way of the May 2007 
rating decision currently on appeal, noting that the veteran 
had a currently diagnosed back disability.  The RO 
subsequently denied the claim on the merits, and pointed out 
that the evidence failed to show that a back disability was 
incurred in or caused by service, or manifest to a 
compensable degree within one year after separation from 
service.  The veteran was notified of this decision that same 
month and timely perfected this appeal.

As discussed above, the RO reopened the veteran's claim in 
May 2007 on the basis that he had a currently diagnosed back 
disability.  The RO cited to the original December 1991 
rating decision as the underlying basis for reopening the 
claim.  A careful review of the record, however, showed that 
the RO failed to acknowledge the finality of subsequent 
rating decisions dated July 1995, January 2002, and January 
2006 that pertained to this same issue.  In particular, the 
January 2006 rating decision specifically informed the 
veteran that his back claim was previously denied because 
there was no probative medical evidence linking his back 
disability to his period of service.

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim. Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The last final disallowance of 
the veteran's claim in this instance occurred in January 2006 
on the grounds that the evidence did not link his back 
disability to his period of service.  Thus, new and material 
evidence submitted must relate to this fact.  

In light of the RO's failure to apply the appropriate new and 
material evidence standard set forth in Evans, the Board 
finds that a remand is required.  Moreover, the veteran 
should be provided complete notice of the information and 
evidence needed to reopen a claim of entitlement to service 
connection for a back disability pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board also notes that the veteran was not provided with 
information, pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), about the type of evidence necessary to 
establish a disability rating and an effective date for all 
of the disabilities on appeal.  The RO should provide the 
veteran with such notification.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Therefore, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from July 26, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act, Vazquez-
Flores v. Peake, Kent v. Nicholson, and 
Dingess/Hartman v. Nicholson.  The notice 
letter must provide information about the 
type of evidence necessary to establish 
service connection for PTSD.  The RO is 
advised that the veteran's claimed in-
service stressful event (i.e., the grenade 
accident) is sufficiently corroborated.

The veteran should also be advised of the 
type of information and evidence necessary 
to establish service connection for an 
acquired psychiatric disorder, diagnosed 
as anxiety and depression, on a direct and 
secondary basis (i.e., secondary to a 
service-connected keloid disability).

The veteran should be advised of the 
rating criteria for disfigurement of the 
face as seen in 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).  The veteran 
should also be advised of the rating 
criteria for scars other than on the head, 
face, or neck since he contends that his 
keloid disability has spread to other 
parts of his body.  The veteran should be 
informed that he can submit evidence 
showing the worsening or increase in 
severity of his skin condition upon his 
employment and daily life.  
The RO should send a duty-to-inform notice 
regarding the request to reopen the claim 
of service connection for a back 
disability.  The notice letter must 
describe the elements necessary to 
establish service connection for the 
disability and must describe what evidence 
would be necessary to substantiate the 
element or elements required to establish 
service connection that were found 
insufficient in the previous denials.  The 
notice letter should also explain, in 
terms of his specific case, the evidence 
which would overcome the prior 
insufficiencies.  Here, the veteran should 
be advised that reopening his claim in 
this case requires medical evidence 
linking his current back disability to his 
period of active service.

The RO should also send a duty-to-inform 
notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for all of the disabilities on appeal.
 
2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the veteran that are dated 
from July 26, 2007 to the present.  The RO 
should also attempt to obtain any other 
evidence identified as relevant by the 
veteran during the course of the remand, 
provided that the veteran completes the 
required authorization forms.

3.  After the above development is 
completed, the RO should make arrangements 
with an appropriate VA medical facility 
for the scheduling of a psychiatric 
examination.  The examiner is asked to 
ascertain the nature of all psychiatric 
disabilities and proper diagnoses thereof, 
to include PTSD, as set forth in the 
Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to whether the veteran has PTSD 
related to a corroborated in-service 
stressor.  If the examiner concludes that 
the veteran meets the criteria for a PTSD 
diagnosis, the examiner is asked to 
express an opinion as to whether the PTSD 
is at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the veteran's military service, and 
specifically, to a confirmed stressor such 
as the veteran's in-service grenade 
accident.  (Note: only a confirmed 
stressor, or a combat stressor not needing 
to be independently verified, can serve as 
a viable basis for the diagnosis).  

The examiner is also asked to express an 
opinion as to whether the veteran has a 
psychiatric disorder other than PTSD.   If 
so, the examiner is asked to express an 
opinion as to whether the psychiatric 
disorder identified is at least as likely 
as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
military service.  The examiner is also 
asked to express an opinion as to whether 
the veteran's psychiatric disorder is 
proximately due to, the result of, or 
aggravated by his service-connected keloid 
disability.  

If the examiner determines that the 
veteran does not have a psychiatric 
disorder other than PTSD (such as anxiety 
or depression), the examiner is asked to 
comment on the January 2005 and May 2006 
VA mental health clinic treatment notes 
which intimated that the veteran's 
psychiatric disorder, diagnosed as 
depression, was at least in part due to 
his service-connected keloid disability.  
The examiner must provide a complete 
rationale for any stated opinion.

4.  The veteran should also be afforded a 
VA skin and/or scars examination to assess 
the severity of his service-connected 
keloid disability.  The claims folder and 
a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims folder has been reviewed.  Any 
testing should also be conducted at that 
time if deemed necessary by the examiner 
and the results of any testing done should 
be included with the findings from the VA 
examination. 

In light of the veteran's statements that 
his service-connected keloid disability 
has affected other parts of his body, the 
examiner is also asked to comment on the 
each of the following: (1) percent of the 
entire body affected by the veteran's skin 
disability, (2) percent of exposed areas 
affected by the veteran's skin disability, 
and (3) the frequency of use of systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs.  The examiner 
must provide a complete rationale for any 
stated opinion.
 
5.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response. 
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


